NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1120
                                      ___________

                                    LI JIAO CHEN,
                                                       Petitioner
                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                         Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                            (Agency No. A200-035-975)
                      Immigration Judge: Honorable R.K. Malloy
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 3, 2010
             Before: SLOVITER, CHAGARES, and WEIS, Circuit Judges
                         Opinion filed: November 24, 2010
                                   ___________

                                       OPINION
                                      ___________

PER CURIAM.

             Petitioner Li Jiao Chen seeks review of a decision by the Board of

Immigration Appeals (“BIA” or the “Board) dismissing her appeal from an Immigration

Judge‟s (“IJ”) denial of her applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). For the following reasons,
                                            1
the petition for review will be denied.

                                             I.

              Li Jiao Chen entered the United States in 2006 and was charged with

removability under INA § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), for entering the

United States without being admitted or paroled. Chen admitted the charges and

conceded removability before an Immigration Judge (“IJ”), but filed applications for

asylum, withholding of removal, and CAT protection on the basis that she experienced

persecution in China because she attended an unofficial Catholic Church, and fears future

persecution on the basis of her religion and political opinion.

              At her immigration hearing, Chen testified that after graduating from junior

high school, her parents arranged for her to marry the son of a wealthy family, whom she

refused to wed because she believed he was mentally disabled. Because of her refusal,

the boy‟s family demanded a payment of 100,000 RMB from her family for “damages.”

Her family was too poor to pay the fine, so Chen took a job on an assembly line to help

pay the debt. Chen testified that she was depressed from working overtime in the factory,

until she was introduced to Catholicism by a co-worker who took her to an underground

church. She attended sporadically at first, due to her work schedule, but began attending

more regularly in 2004. Chen testified that members of the congregation were in the

process of constructing a church, but in October 2004, the Chinese government destroyed

the church because it was not registered. On Christmas Eve in 2005, Chen and other

church members were gathered for a service at a private home when police officers
                                              2
arrived, surrounded them, and captured the head priest. In the ensuing chaos, Chen

escaped arrest and fled to her aunt‟s home in a nearby village. She phoned her mother at

home the next day and learned that the police had been there looking for her. The

officials gave Chen‟s mother a committee notification card and threatened her that she

should have Chen surrender or risk punishment. Chen‟s mother told Chen not to return

home, so she made arrangements to come to the United States. Chen testified that she

continues to attend services regularly at a Chinese-language church in Philadelphia, and

was baptized as a Catholic in New York in April 2007. Chen fears that if she returned to

China, she would be jailed and persecuted for attending unauthorized Catholic activities

and lose the freedom of practicing her beliefs. In support of her claim, Chen submitted a

certificate of membership from her Church in China, a letter from her mother, a letter

from her co-worker, a copy of the committee notification card, and photographs of the

demolished church.

              In May 2008, the IJ found that Chen provided credible testimony that she is

currently a practicing Catholic, but that her testimony with respect to her claim regarding

her religious practices in China was incredible and implausible.1 The IJ also found that to

the extent Chen‟s current religious practice gave rise to a claim for fear of future

persecution, this fear was too speculative given the existence of government sanctioned




       1
        The IJ also noted that the incidents Chen described did not rise to the level
       of persecution, but the BIA did not affirm the IJ‟s decision on this basis.
                                              3
Catholic churches in China. The IJ also found that Chen failed to establish that anyone

would be interested in torturing her for any reason upon her return to China. The IJ

therefore denied Chen‟s applications for asylum, withholding of removal, and protection

under the CAT, and ordered her removed to China. In December 2009, the BIA affirmed

the IJ‟s adverse credibility determination and dismissed Chen‟s appeal. This petition for

review followed.

                                            II.

              We have jurisdiction under 8 U.S.C. § 1252(a) to review final orders of

removal issued by the BIA. Where, as here, the BIA has based its decision on the IJ‟s

adverse credibility analysis, we may review both opinions of the BIA and the IJ. Thu v.

Att‟y Gen., 510 F.3d 405, 412 (3d Cir. 2007). We review agency factual determinations,

including adverse credibility determinations, under the substantial evidence standard,

treating them as “conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see Lin v. Att'y Gen., 543 F.3d 114,

119 (3d Cir. 2008). Because Chen filed her asylum application after May 11, 2005, the

provisions of the REAL ID Act governing credibility determinations in asylum

applications apply. See Chukwu v. Att‟y Gen., 484 F.3d 185, 189 (3d Cir. 2007). Under

the REAL ID Act, a trier of fact may base a credibility determination on inconsistencies,

inherent implausibilities, inaccuracies, and other factors, without regard to whether they

relate to the heart of an applicant‟s claim. See 8 U.S.C. § 1158(b)(1)(B)(iii). Although

adverse credibility determinations cannot be based on speculation or conjecture, “such a
                                             4
finding will be afforded substantial deference where it is grounded in evidence in the

record and where the IJ provides specific, cogent reasons for her determination.”

Adbulrahamn v. Ashcroft, 330 F.3d 587, 597 (3d Cir. 2003).

                                             III.

              On appeal, Chen argues that the agency‟s adverse credibility determination

relies on discrepancies which do not exist or are not cogent, and reflects a failure to

consider the totality of the circumstances. Additionally, Chen argues that the IJ‟s

implausibility finding is impermissibly speculative. We disagree. Our review of the

record leads us to conclude that substantial evidence supports the adverse credibility

findings.

              The IJ found Chen‟s testimony regarding her current religious practice to

be credible, but did not believe that Chen had been a member of an unofficial Catholic

church while living in China. The IJ was skeptical of Chen‟s church membership

because she testified that there were no registered Catholic churches in China, a statement

that is at odds with the 2005 and 2007 Department of State Reports on International

Religious Freedom, which report that there are thousands of government-approved

Catholic churches and meetinghouses in China. AR 408. In particular, the IJ found it

noteworthy that after the death of Pope John Paul II, Catholic churches were encouraged

by the Chinese government to hold mass, and it was reported that tens of thousands of

Chinese across the country took part. Based on these reports, the IJ concluded that, “[i]t

would seem that anyone affiliated in any way with the Catholic church in China would
                                              5
have been aware of the . . . recognition of the death of Pope John Paul II, and therefore

would be aware that there is something known as the official Catholic Church of China.”

AR 124.

              Chen argues that the IJ‟s conclusion that any Catholic in China would be

aware of the existence of registered churches was impermissibly speculative and did not

take into account the totality of the circumstances presented in this case, which include

Chen‟s limited education and recent conversion to Catholicism. See Shrestha v. Holder,

590 F.3d 1034, 1041 (9th Cir. 2010) (“Credibility determinations under the REAL ID Act

must . . . „be “reasonable” and “take into consideration the individual circumstances” of

the applicant.‟”) (quoting Lin v. Mukasey, 521 F.3d 22, 28 n.3 (1st Cir. 2008)).

             Even if this aspect of the IJ‟s determination is discounted, this was not the

sole basis for the IJ‟s adverse credibility determination, and there is substantial evidence

to support the IJ‟s and BIA‟s findings on the record as a whole. The IJ found it

noteworthy that the letter submitted by Chen‟s church in China did not mention the

destruction of their church building or the problems that Chen and other church members

endured. Although Chen explained that she had only asked the Church to send proof that

she was a member, it is reasonable for the IJ to question why, given that Chen was able to

obtain a statement from the Church, the statement failed to mention these significant

events.

              The IJ also found it significant that the letter from Chen‟s mother did not

provide more details about the destroyed church, particularly because, according to
                                              6
Chen‟s testimony, she was the one who had taken the pictures of the structure that were

provided to the court. AR 129-30. This observation is supported by the record. Chen‟s

mother wrote that the church was “blasted down by the government,” but made no further

mention of the ruined building, the circumstances of its destruction, or her having seen

and documented the debris. AR 317. The IJ also questioned the authenticity of the four

photographs Chen submitted of the damaged building from different angles. AR 285-86.

The IJ was concerned that there was no information regarding the type of church, the

location of the church, the name of the church, when or how it was destroyed, or by

whom. Although the IJ cannot reasonably fault Chen for the fact that the demolished

building does not resemble the IJ‟s idea of what a Catholic church in China would look

like, AR 130, the absence of corroborating details about the church in the statements from

the Church and Chen‟s mother support the IJ‟s decision to discredit this evidence.

              While we agree with Chen that not all of the IJ‟s individual findings as to

credibility were supported by cogent reasons or substantial evidence,2 that is not the

standard applicable here. An IJ “may rely on any inconsistency or omission in making an

adverse credibility determination as long as the totality of the circumstances establishes

that an asylum applicant is not credible.” Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

2008); 8 U.S.C. § 1158(b)(1)(B)(iii). Here, the IJ relied on Chen‟s lack of knowledge


       2
        For example, the IJ herself acknowledged that her conclusion that the Chinese
       government would not have allowed the construction of the church to advance to
       completion if the builders did not have a permit to build a church, could be
       characterized as “speculative or conjecture.” AR 130.
                                             7
about the existence of registered Catholic churches in China, omissions in the statements

from her Church and her mother regarding significant aspects of her testimony, and a

failure to provide credible corroborative evidence. There is substantial evidence in the

record to support the IJ‟s and BIA‟s finding that the respondent lacked credibility on the

record considered as a whole, and we cannot find that “any reasonable adjudicator would

be compelled to conclude to the contrary.” Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir.

2002) (internal quotations and citations omitted).

             Although the BIA relied exclusively on the IJ‟s adverse credibility

determination in denying Chen‟s claims for asylum and withholding of removal, the BIA

denied Chen‟s claim for protection under the CAT on the merits. We agree with the

BIA‟s conclusion that Chen has not established a basis for relief under the CAT, as she

did not demonstrate that it is more likely than not that she would be tortured upon her

return to China. See Tarrawally v. Ashcroft, 338 F.3d 180, 187-88 (3d Cir. 2003); 8

C.F.R. § 1208.16(c)(2).

                                            IV.

              Accordingly, we will deny the petition for review.




                                             8